Citation Nr: 1438338	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-22 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for a peptic ulcer, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction for the claim is now with the RO in Chicago, Illinois.  

The Veteran requested a Board hearing in his VA From 9 dated in July 2009.  However, the Veteran failed to appear for two scheduled hearings.  The Board previously remanded to ensure that notice of the hearing went to the correct address.  Subsequently, he RO has made repeated attempts to notify the Veteran with no response.  Further attempts would be futile.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d).

The case was previously before the Board in February 2013 and November 2013 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include verifying his address and his choice of representative.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's peptic ulcer is manifested by mild symptoms, with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations, but has not been manifested by moderate symptoms, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for peptic ulcer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.114, Diagnostic Code 7308 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also, Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via letters sent to the Veteran in December 2005, March 2006 and May 2009.  The claim was subsequently readjudicated, most recently in a July 2014 supplemental statement of the case (SSOC).  Mayfield, 444 F.3d at 1333.

The duty to assist has also been satisfied.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was afforded a VA examination in December 2005 that was adequate as the examiner considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  The examiner did not review the claims folder, but did elicit a medical history from the Veteran which is consistent with that contained in the claims folder.  Thus, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2005 examination was adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The report provides clinical findings which are pertinent to the criteria applicable to rating a peptic ulcer.

VA made numerous attempts to schedule another VA examination to assess the current nature and etiology of the Veteran's disability.  The Veteran did not appear at those VA examinations.  The record includes documentation of the RO's efforts to confirm the Veteran's address in connection with scheduling the examinations.  A July 2014 CLEAR Report shows the Veteran's current address in Texas.  That address was used to notify the Veteran of a scheduled VA examination and to notify him of his options regarding representation.  None of the notifications were returned as undeliverable.  The RO received no response from the Veteran.  The CLEAR report also provided several phone numbers.  A Report of General Information from July 2014 documents attempted telephone conversations with the Veteran.  An attempt was also made to contact the Veteran's sister.  

A Report of Contact dated August 1, 2014 details a telephone conversation between the Veteran and a VA employee and the Veteran's report that he had received and reviewed the SSOC, did not have any additional evidence to submit regarding his appeal, asked that his case be immediately certified to the Board and waived his procedural rights.  

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's gastrointestinal disorder has been evaluated as 20 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7308, pertaining to postgastrectomy syndromes.  Under this diagnostic code, a 20 percent evaluation is warranted for mild symptoms, with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.

A 40 percent evaluation is warranted for moderate symptoms, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.

A maximum 60 percent evaluation is warranted for severe symptoms, associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia. 

There are various postgastrectomy symptoms which may occur following anastomotic operations of the stomach.  When present, those occurring during or immediately after eating and known as the "dumping syndrome" are characterized by gastrointestinal complaints and generalized symptoms simulating hypoglycemia; those occurring from one to three hours after eating usually present definite manifestations of hypoglycemia.  38 C.F.R. § 4.111.

For the purposes of evaluating conditions of the digestive system, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Baseline weight means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

III.  Analysis

The Veteran was provided a VA examination in December 2005, at which he reported that 31 years prior he underwent an emergency laparotomy because of a ruptured duodenal ulcer.  The hole in the duodenum was patched.  The examiner noted that no formal ulcer therapy has been followed since the perforation.

The examiner reported that the Veteran's weight was stable.  The report also noted that there had been no hernia operation or hernia, no malignancy, and no peritoneal tuberculosis.  The examiner reported that the "paramedian abnominal surgical scar [was] well healed."  The examiner referenced lab results from the Hines VA Medical Center.  The complete blood count (CBC) and iron levels were normal and no other additional tests were needed.  The examiner diagnosed status post-operative "perforated duodenal ulcer.  Healed right paramedian abdominal surgical scar."

The claims file contains VA treatment records from Hines VA Medical Center.  In July 2006, the Veteran was treated for abdominal pain with antibiotics for two weeks.  In December 2008, he complained of "a lot of gas, which is somewhat helped by the Omeprazole."  He reported taking it daily as needed.  In April and May 2009 there are gastroenterology notes that describe Hepatitis C treatment and its effects.  There are no other records indicating complaints or treatment for the Veteran's peptic ulcer.

Having considered the treatment records and the report of the December 2005 VA examination, the Board finds that an evaluation in excess of 20 percent for the Veteran's postoperative residuals of a subtotal gastrectomy is not warranted at any point during the appeal period.  A higher evaluation is not warranted unless there are infrequent episodes of epigastric disorders and characteristic mild circulatory symptoms after meals with diarrhea and weight loss.  At the examination, the Veteran reported no weight loss or hypoglycemic symptoms.  The VA treatment records likewise do not document those symptoms.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  In a statement dated in May 2009, the Veteran reported suffering from "constant gastritis and sometimes uncontrollable diarrhea."  He also reported that his condition had deteriorated.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's ulcer has been provided by the medical personnel who examined him during the current appeal and who has rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  As discussed the above, repeated attempts have been made to schedule a new examination for the Veteran; however, those attempts have failed.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation for a peptic ulcer, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

IV.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of a peptic ulcer that are not contemplated by the rating criteria.  His disability is manifested by episodes of epigastric distress with characteristic mild circulatory symptoms.  The rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no indication of unemployability due to his service-connected disability.  A claim for TDIU has not been raised in the record.


ORDER

Entitlement to an increased rating for a peptic ulcer, currently rated as 20 percent disabling is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


